IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-20803
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

QUENTIN DEMOND HAMPTON,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-217-1
                       - - - - - - - - - -
                           May 7, 2001

Before REAVLEY, JOLLY and JONES, Circuit Judges.

PER CURIAM:*

     Quintin Demond Hampton appeals his conviction for being a

felon in possession of a firearm.   He argues that 18 U.S.C.

§ 922(g)(1) “operates unconstitutionally” in a case where the

only interstate commerce nexus is the mere fact that the firearm

at some point in the past traveled interstate.   Hampton also

argues that the evidence adduced at trial gives nearly equal

circumstantial support for a theory of guilt as a theory of

innocence on the “knowing possession” element; therefore,

reversal is required.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-20803
                                  -2-

    Hampton’s timely motion for a judgment of acquittal preserves

his right to appellate review of his insufficient-evidence claim.

See United States v. Allison, 616 F.2d 779, 783-84 (5th Cir.

1980).     We review the district court’s denial of the motion de

novo.     United States v. Ferguson, 211 F.3d 878, 882 (5th Cir.

2000).

        “This court has repeatedly emphasized that the

constitutionality of § 922(g)(1) is not open to question.”     See

United States v. De Leon, 170 F.3d 494, 499 (5th Cir.), cert.

denied, 120 S. Ct. 156 (1999).     Recent decisions by the Supreme

Court do not alter this ruling.     Moreover, the jury could

reasonably find, based upon credibility evaluations of the

testifying witnesses, that Hampton knowingly possessed the

handgun which was visibly protruding from under the driver’s seat

of the car he was driving.     The judgment of the district court is

AFFIRMED.